DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2021 has been entered.
 Response to Arguments
Applicant’s arguments filed 1 March 2021 with respect to the rejection(s) of claim(s) 1-12 and 14-19 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gudnason et al. (7,161,056).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-7, 11-12, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gudnason et al. (7,161,056).
With respect to claim 1, Gudnason discloses an absorbent article, as shown in figure 3, consisting of a fluid impermeable substrate 16 having a body-facing surface and a garment-facing surface, a perforated liner 12 composed of silicone gel, and an absorbent core 14 is interposed between the substrate 16 and the perforated liner 12, as shown in figure 3 and described in column 6, lines 40-45. The absorbent core 14 comprises an absorbent gel composition, as disclosed in column 11, lines 40-44.
With respect to claim 2, the absorbent gel composition is capable of absorbing at least 20% of its weight in water, as disclosed in column 11, lines 44-47 (10 parts of liquid per part of composition results in absorbing 1000% of its weight in water).
With respect to claim 3, the absorbent gel composition is capable of absorbing at least 100% of its weight in water, as disclosed in column 11, lines 44-47 (10 parts of liquid per part of composition results in absorbing 1000% of its weight in water).
With respect to claim 4, the absorbent gel composition is capable of absorbing at least 1000% of its weight in water, as disclosed in column 11, lines 44-47 (10 parts of liquid per part of composition results in absorbing 1000% of its weight in water).
With respect to claim 6, the absorbent gel composition comprises a hydrogel, as disclosed in column 11, lines 40-44.
With respect to claim 7, the hydrogel is composed of acrylate monomers, as disclosed in column 11, lines 48-53.
With respect to claim 11, the absorbent gel composition further includes a fibrous web, as disclosed in column 9, lines 57-65.
With respect to claim 12, the perforated liner 12 is a silicone gel, and silicone is inherently hydrophobic.
With respect to claim 18, the substrate 16 is composed of a polymeric film, as disclosed in column 12, lines 30-35.
With respect to claim 19, the perforated liner 12 is 10 cm by 10 cm, as disclosed in column 18, lines 43-45, which is sized and shaped to be capable of covering the vulva region of a wearer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gudnason et al. (7,161,056) in view of Koslow (6,565,961).
With respect to claim 5, Gudnason discloses all aspects of the claimed invention with the exception of the absorbent gel composition comprising an aerogel. Koslow discloses an absorbent core for an absorbent article, and further teaches that including an aerogel in the absorbent composition allows fluids to be drawn more quickly into the core, as disclosed in column 3, lines 47-50. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent gel composition of Gudnason with an aerogel, as taught by Koslow, to allow fluids to be drawn more quickly into the absorbent core.

Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gudnason et al. (7,161,056) in view of Herfert et al. (2010/0093949).
With respect to claims 8-10, Gudnason discloses all aspects of the claimed invention with the exception of the hydrogel being formed from a composition comprising a methacrylic acid monomer, an initiator, a cross-linking agent, and a solvent. Herfert discloses a hydrogel composition for use in an absorbent article, as described in paragraph [0108], the hydrogel being formed from methacrylic acid monomers, as disclosed in paragraph [0029], a cross-linking agent, as disclosed in paragraph [0026], and an initiator and a solvent, as disclosed in paragraph [0042]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the hydrogel of Gudnason from a composition comprising a methacrylic acid .

Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gudnason et al. (7,161,056) in view of Gatto et al. (2008/0200894).
With respect to claim 14, Gudnason discloses all aspects of the claimed invention with the exception of the absorbent gel composition comprising a skin benefit agent in the form of a deodorant. Gatto teaches providing the absorbent gel composition of an absorbent article with a skin benefit agent, as disclosed in paragraph [0023], which comprises a deodorant, as disclosed in paragraph [0043]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the absorbent gel composition of Gudnason with a deodorant, as taught by Gatto, to achieve the predictable result of reducing odors in the article.
With respect to claim 15, Gudnason discloses all aspects of the claimed invention with the exception of the perforated liner comprising a skin benefit agent in the form of a deodorant. Gatto teaches providing the perforated liner of an absorbent article with a skin benefit agent, as disclosed in paragraph [0022], which comprises a deodorant, as disclosed in paragraph [0043]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the perforated liner of Gudnason with a deodorant, as taught by Gatto, to achieve the predictable result of reducing odors in the article.

Claims 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gudnason et al. (7,161,056).
With respect to claim 16, Gudnason discloses all aspects of the claimed invention with the exception of the perforated liner having a peel strength of the liner to the wearer of less than about 20 g/in. Gudnason discloses in column 13, lines 4-14, that the perforated liner has a skin adhesion of 1-3 N/25 mm to 0.1-0.3 N/25 mm, but remains silent as to the peel strength. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the perforated liner of Gudnason with a peel strength to the wearer of less than 20 g/in, to achieve the predictable result of a liner that does not stick to the wearer’s skin and cause discomfort when removed.
With respect to claim 17, Gudnason discloses all aspects of the claimed invention with the exception of the perforated liner having a peel strength of the liner to the body-facing surface of greater than about 800 g/in. Gudnason does not disclose any desire for the liner to easily detach from the body-facing surface of the substrate, and therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the perforated liner of Gallagher with a peel strength to the body-facing surface of greater than 800 g/in, to achieve the predictable result of a liner that does not easily detach from the substrate and accidentally expose the absorbent core.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 10,086,107 discloses an absorbent article having a silicone gel liner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.